463 S.E.2d 237 (1995)
342 N.C. 197
Dallas L. ISENHOUR, and wife, Sandra K. Isenhour
v.
UNIVERSAL UNDERWRITERS INSURANCE COMPANY, and Universal Underwriters Group.
No. 47PA94.
Supreme Court of North Carolina.
November 2, 1995.
David J. Irvine, Jr., Windsor, for Isenhour.
Kent L. Hamrick, James H. Kelly, Jr., Winston-Salem, for Insurance Company.
Prior report: 341 N.C. 597, 461 S.E.2d 317.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of November 1995."